Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims
This action is in reply to the communication filed on 04/05/2022.
Claims 1 and 11 have been amended.
Claims 21 and 22 have been added.
Claims 6 and 16 have been canceled.
Claims 1-5 and 7-15 and 17-22 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 04/05/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1 and 11 rejection under 
Applicant argues that “ as determined in Enfish, id., "claims directed to an improvement to computer functionality versus being directed to an abstract idea" is a proper inquiry "even at the first step of the Alice analysis." The claims as presented are directed to an improvement in an existing technology, a platform supporting financial transactions where transactions may simultaneously include the subscriber, retail and commercial entities, platform administrators, and third-party commercial partners to both and provide an extensible platform for creating and managing transactions among numerous subscribers, retail and commercial partners, platform administrators, and others as may be defined as actors within the platform. The platform becomes an enabling commercial transaction platform that optimizes transactions among all disparate parties to each transaction where the extensibility enables an endless number of functions capable of being supported by the platform to permit the change in the state of commercial transactions in the real world to which the subscriber and other entities are a party. Thus, the claims are clearly not drawn to an abstract idea even at the first step of an Alice inquiry as the improvement in the technical capability of the platform is embodied in the technical transactions that are extensible to a large number of users, partners, commercial entities, and other actors within the platform. 8 DOCKET NO.: DMX-npr-001PATENT Office Action Dated: 12/07/2021 Claims 1 and 11, as amended, also clearly recite sufficient additional elements to show that the claims recite a technology innovation containing significant improvements that change the state of financial transactions for an unbounded number of actors within the platform in the real world, and improvements that may not be reproduced without undue experimentation.  Reconsideration and early allowance of claims 1-5, 7-15, and 17-22, as herein amended, is respectfully requested (page 2-3/8)”.
Examiner disagrees.  In response to Enfish’s arguments, the Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology. 		Also, as stated in the rejection below and in previous Office Actions, under Step 2A Prong 2: The additional elements “ processor, software module”; “ mobile application platform, network communication channel”, The additional elements “software module”; “ mobile application platform”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Furthermore, having a computer software that perform financial transactions for approved subscribers where the subscribers may input their financial transaction needs, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may include the subscriber, retail and commercial entities, and third-party commercial partners to both is NOT considered an improvement to computer functionality.
Also, the use of computer (i.e. mobile application platform)  does not comprise the improvement of the computer.  thus, having a computer software i.e. mobile application platform that perform financial transactions for approved subscribers where the subscribers may input their financial transaction needs, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may include the subscriber, retail and commercial entities, and third-party commercial partners to both is NOT considered an improvement to computer functionality. 
 Thus, the recitations of claims 1 and 11 fail to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology and technical field, or an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea ( i.e. using a mobile application that perform financial transactions for approved subscribers where the subscribers may input their financial transaction needs, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may include the subscriber, retail and commercial entities, and third-party commercial partners to both is NOT considered an improvement to computer functionality) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Accordingly, claims 1, 11 and their dependents claims are directed to non-statutory subject matter, specifically an abstract idea.   Therefore, the claim rejection of claims 1 ,11 and their dependent claims under 35 USC § 101 is maintained.

With regard to claims 1 and 11 rejection under 35 USC § 102 (b):
Applicant argues that “ each of these claims has been amended to recite at least the elements of "the software client performing interaction functions comprising the exchange of information and the execution of simultaneous transactions between a plurality of said commercial customers, platform administrators and commercial services partners; said platform supporting simultaneous interaction of N interaction functions where N is the upward bound of said functions capable of being supported and where N is greater than or equal to six". Liberty1 is silent with regard to these features of claims 1 and 11, as amended (page 4/8)”.
Applicant argues that “Liberty 1 is completely silent with regard to at least the elements of "the software client performing interaction functions comprising the exchange of information and the execution of simultaneous transactions between a plurality of users, commercial customers, platform administrators and commercial services partners" and "said platform supporting simultaneous interaction of N interaction functions where N is the upward bound of said functions capable of being supported and where N is greater than or equal to six" as recited in claims 1 and 11, as amended.  Because Liberty1 does not provide the disclosure for at least the elements of claims 1 and 11, as amended, Liberty1 does not anticipate claims 1 and 11, as amended.  Reconsideration and early allowance for claims 1 and 11, as amended is respectfully requested (5/8)”. 
Examiner disagrees.  Liberty1 (‘443) in at least paragraph 42 discloses computer-executable (or computer-interpretable) instructions comprise, for example, instructions which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions (i.e. function 1 to function N).   Liberty 1 (‘443) also, in at least paragraph 49 discloses monetary transaction system (also referred to as a “mobile wallet platform”, “mobile wallet program” or “mobile wallet transaction system”). The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions. These mFS functions include subscriber registration and activation, and the deposit and withdrawal of funds from the mFS transaction system. Agents are representatives of the mFS transaction system or “program”. Agents can be employees or contractors of the program provider, or other companies and organizations that partner with the program provider to provide these services themselves. Agents may be found in every facet of a typical economy, and may include large retailers, mobile network operators (MNO) airtime sales agents, gas stations, kiosks, or other places of business (i.e. a mobile plat-from that executes exchange of information and the execution of transactions between a plurality of users, commercial customers, platform administrators and commercial services partners) . 
Liberty 1(‘443)  also in at least paragraph 52 discloses  “agent administrator” refers to an individual with mFS program tools and training to administrate the allocation of funds to agent branches (e.g. retail locations). Liberty1 also in at least paragraph 86 discloses The term “partner bank” refers to the primary bank participating in the mFS program. The partner bank is responsible for holding the mFS program master accounts that hold the funds for all mFS services and transactions. 
Paragraph 63 discloses An “agent manager” is a supervisor of company agents for a given company. The agent manager has the training and tools to create, delete or modify agent accounts for a company, as well as monitor the transactions performed by agents. The agent manager may have a special application or an increased level of rights to access applications features not available to other users. The special application is a program installed on the agent manager's terminal. This application provides the agent manager the ability to securely perform agent manager functions such as registering and activating new agent accounts.
Additionally, Liberty1(‘443)  in at least paragraph 104 discloses At graphic 301, it is assumed that the unbanked subscriber (e.g. 205) has already registered and activated an eMoney account at an agent branch location (e.g. a retail store, gas station, or other location that has registered to be an agent branch). To deposit cash in order to get eMoney credit, the subscriber informs the agent manager or agent that they want to deposit a certain amount of cash (in 301). The agent manager/agent takes the cash and notifies the mobile wallet transaction system of the deposit using their agent manager or agent application (302). The transaction system 210 then credits the subscriber's eMoney account (303). Accordingly, any location that has registered to accept eMoney payments from subscribers' mobile wallets can also accept cash deposits. The agent branch's eMoney balance is reduced because their actual money balance was increased by the amount of the deposit. The subscriber's mobile wallet account is credited with eMoney in the amount of the deposit. In this manner, a subscriber can deposit cash into their mobile wallet account (in the form of eMoney) at any retail location or other agent branch location.	 Liberty 1 (‘443)  also in at least paragraph 105 ( the agent manager  (i.e (platform administrators ) receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent’s application subscriber gives cash to agent manager or agent (i.e. commercial customers, platform administrators and commercial services partners" (as indicated above paragraph 49, (The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions) and the mFS platform processes the request, updates the agent branch (i.e. commercial customers) (and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank (i.e. commercial services partners ) specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals);
thus, Liberty1(‘443) discloses at least the elements of "the software client performing interaction functions comprising the exchange of information and the execution of simultaneous transactions between a plurality of users, commercial customers, platform administrators and commercial services partners" and "said platform supporting simultaneous interaction of N interaction functions where N is the upward bound of said functions capable of being supported and where N is greater than or equal to six" as recited in claims 1 and 11, as amended.  
Thus, Liberty1(‘443) does  provide the disclosure for at least the elements of claims 1 and 11, as amended, Liberty1 does anticipate claims 1 and 11, as amended.  Accordingly, the claim rejection of claims 1 and 11, over Liberty 1 is maintained.

With regard to claims rejection under 35 USC §   103:
Applicant argues that “Although Liberty2 does appear to present a redemption of a purchased PIN for cash update to a mobile wallet, there is no disclosure for supporting simultaneous information and transaction exchanges between end users, commercial entities, platform administrators, and commercial services partners as recited in claims 1 and 11, as amended. The process recited in paragraph 147 of Liberty2 simply expresses the redemption of credits placed within a purchased PIN back to the mobile wallet of the person who purchased the PIN. There is no indication of transfer of credits from one subscriber to another subscriber, of any type, and there is no indication that the redemption of credits may be performed in the currency of the country where a receiving subscriber resides.  Therefore, Liberty 1 and Liberty2, with or without Khan do not provide the disclosure to render claims 2-3, 7-9, 13, and 17-22 obvious. Each of these claims inherits the features of Claims 1 and 11, as amended, from which they depend. Therefore, claims 2-3, 7-9, 13, and 17- 22 are patentable over the combination of Liberty1 and Liberty2, with or without Khan, for at least the same reasons as Claims 1 and 11, as amended. Reconsideration and allowance of claims 2-3, 7-9, 13, and 17-22 is respectfully request (page 6/8)”.
Applicant’s arguments are considered, but they are moot based on the new ground of rejection.

Claim Objections

Claims 1, 11, 21 and 22 are  objected to because of the following informalities: 
Claims 1 and 11 recite the limitations of: said platform supporting simultaneous interaction... For the purpose of this examination, Examiner interprets the above limitation as referring to “mobile application platform”.  Appropriate correction is required.
Claims 21 and 22 recite the limitations of: an interaction function within said platform that transfers credits and/or funds between end users in the same country and transfers of credits and/or funds between end users in different countries further comprising determining the amount of credits transferred will be in the receiving end user's country of registration.  For the purpose of this examination, Examiner interprets the above limitation as referring to “an interaction function within said platform that transfers credits OR   funds between end users in the same country and transfers of credits OR  funds between end users in different countries further comprising determining the amount of credits transferred will be in the receiving end user's country of registration. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, and 7-15, 17-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 11-15 and 17-20 and 22 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim11 recites the abstract idea of:  hosting multiple mobile applications via a platform architecture. As best understood by the Examiner, the limitations that set forth this abstract idea are: "performing a user identification approval process, where a user becomes....”; “dynamically managing all interactions between commercial entities registered with the mobile application platform and approved users ...”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “software module”; “ mobile application platform”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (software module; mobile application platform) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 12-15 and 17-20 and 22 do not add significantly more. 
The dependent claims 12-15 and 17-20 and 22 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 1-5 and 7-10 and 21 suffer from substantially the same deficiencies as outlined with respect to claims 11-15, 17-20 and 22and are also rejected accordingly.  Therefore, the claims 1-5, and 7-15, 17-22 are not  statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, 7, 10-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Liberty’s Pub No: 2016/031,4443 A1.

As per claims 1 and 11, liberty teaches:
30providing processor-driven communication channels between a mobile application platform and a plurality of mobile devices, where each mobile device may be associated with one or more users (see at least paragraphs 49,  75, 89, 90, 100,  (Fig 1, Fig 3,  (5A and 6A) with the associated text)), 112-115 and claim 1;   Paragraph 49 discloses monetary transaction system (also referred to as a “mobile wallet platform”, “mobile wallet program” or “mobile wallet transaction system”). The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions. These mFS functions include subscriber registration and activation, and the deposit and withdrawal of funds from the mFS transaction system. Agents are representatives of the mFS transaction system or “program”. Agents can be employees or contractors of the program provider, or other companies and organizations that partner with the program provider to provide these services themselves. Agents may be found in every facet of a typical economy, and may include large retailers, mobile network operators (MNO) airtime sales agents, gas stations, kiosks, or other places of business (i.e. a mobile plat-from that executes exchange of information and the execution of transactions between a plurality of users, commercial customers, platform administrators and commercial services partners);
said one or more users presenting in person to a platform administrator an original and authentic version of a government issued identification document to validate said one or more user's identification and provide identification approval by said platform administrator (see at least  paragraph 78 (information is used to establish a mobile wallet account with the mobile wallet platform. Regulatory requirements in some countries require that new bank account creation must be preceded by a display of a valid government ID);  Paragraph 158 (A minimum amount of information can be gathered about a customer, such as, for example, first name, last name, date of birth, government ID Type, government ID number and address);
performing a user identification approval process via a software module, where a user becomes an approved user upon successful identification approval (see at least paragraphs 78, 112 and 145; paragraph 78 (the term “know your customer” or “KYC” refers to information collected about an individual that identifies that individual. Such information is used to establish a mobile wallet account with the mobile wallet platform. Regulatory requirements in some countries require that new bank account creation must be preceded by a display of a valid government ID. These KYC regulations may vary from country to country. Accordingly, different KYC information may be requested from subscribers in different countries in order to establish a mobile wallet account); 
Docket Number: DMX-npr-001-34- Patentproviding installation and management actions via a software module for a plurality of commercial entity presences on the mobile application platform (see at least paragraphs 49, 53, 57, 75, 89-93, 104-105, 109 and 112-115; Paragraph 53 (the term “agent administrator mobile wallet application” refers to a software program or application installed on the agent administrator's terminal in the agent administrator's mobile device (such as a mobile phone or tablet); Paragraph 105 (the agent manager receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent's application. The subscriber gives cash to agent manager or agent, and the mFS platform processes the request, updates the agent branch and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined interval );
providing, via a software module, an approved user interaction function presenting dynamically updated access to commercial customers and commercial services partners registered with the mobile 5application platform (See at least paragraphs 57, 75, 88, 104-109, 112-116, 121, 145-148;  Paragraph 75 (The mFS platform utilizes an internal transaction processor for managing the real-time balance of mobile wallet and agent accounts as value (eMoney) is transferred from one mobile wallet to another in payment for services); Paragraph 105 (the agent manager receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent's application. The subscriber gives cash to agent manager or agent, and the mFS platform processes the request, updates the agent branch and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined interval );
the software module performing interaction functions comprising the exchange of information and the execution of simultaneous transactions between said users, commercial customers, platform administrators  and commercial services partners (see at least paragraphs 57, 88, 104-109, 115-116, 121, 145-148; Paragraph 104 discloses At graphic 301, it is assumed that the unbanked subscriber (e.g. 205) has already registered and activated an eMoney account at an agent branch location (e.g. a retail store, gas station, or other location that has registered to be an agent branch). To deposit cash in order to get eMoney credit, the subscriber informs the agent manager or agent that they want to deposit a certain amount of cash (in 301). The agent manager/agent takes the cash and notifies the mobile wallet transaction system of the deposit using their agent manager or agent application (302). The transaction system 210 then credits the subscriber's eMoney account (303). Accordingly, any location that has registered to accept eMoney payments from subscribers' mobile wallets can also accept cash deposits. The agent branch's eMoney balance is reduced because their actual money balance was increased by the amount of the deposit. The subscriber's mobile wallet account is credited with eMoney in the amount of the deposit. In this manner, a subscriber can deposit cash into their mobile wallet account (in the form of eMoney) at any retail location or other agent branch location; 
Paragraph 105 ( the agent manager  (i.e (platform administrators ) receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent’s application subscriber gives cash to agent manager or agent (i.e. commercial customers, platform administrators and commercial services partners" (as indicated above paragraph 49, (The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions) and the mFS platform processes the request, updates the agent branch (i.e. commercial customers) (and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank (i.e. commercial services partners ) specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals);
4DOCKET NO.: DMX-npr-001PATENT Application No.: 15/818,213 Office Action Dated: 12/07/2021 said platform supporting simultaneous interaction of N interaction functions where N is the upward bound of said functions capable of being supported and where N is greater than or equal to six (see  at least paragraphs 42, 52, 63 and 104-105; Paragraph 42 discloses computer-executable (or computer-interpretable) instructions comprise, for example, instructions which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions (i.e. function 1 to function N); 
Paragraph 49 discloses monetary transaction system (also referred to as a “mobile wallet platform”, “mobile wallet program” or “mobile wallet transaction system”). The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions. These mFS functions include subscriber registration and activation, and the deposit and withdrawal of funds from the mFS transaction system. Agents are representatives of the mFS transaction system or “program”. Agents can be employees or contractors of the program provider, or other companies and organizations that partner with the program provider to provide these services themselves. Agents may be found in every facet of a typical economy, and may include large retailers, mobile network operators (MNO) airtime sales agents, gas stations, kiosks, or other places of business;
Paragraph 104 ( At graphic 301, it is assumed that the unbanked subscriber (e.g. 205) has already registered and activated an eMoney account at an agent branch location (e.g. a retail store, gas station, or other location that has registered to be an agent branch ( i.e. commercial customers ). To deposit cash in order to get eMoney credit, the subscriber informs the agent manager or agent that they want to deposit a certain amount of cash (in 301). The agent manager/agent takes the cash and notifies the mobile wallet transaction system of the deposit using their agent manager or agent application (302). The transaction system 210 then credits the subscriber's eMoney account (303). Accordingly, any location that has registered to accept eMoney payments from subscribers' mobile wallets can also accept cash deposits. The agent branch's eMoney balance is reduced because their actual money balance was increased by the amount of the deposit. The subscriber's mobile wallet account is credited with eMoney in the amount of the deposit. In this manner, a subscriber can deposit cash into their mobile wallet account (in the form of eMoney) at any retail location or other agent branch location.	 
Paragraph 105 ( the agent manager  (i.e (platform administrators ) receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent’s application subscriber gives cash to agent manager or agent (i.e. commercial customers, platform administrators and commercial services partners" (as indicated above paragraph 49, (The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions) and the mFS platform processes the request, updates the agent branch (i.e. commercial customers) (and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank (i.e. commercial services partners ) specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals);
transferring credits directly from one approved and registered subscriber to another approved and registered subscriber ( see at least paragraphs 57, 88, 104-109, 112, 115-116, 121;  and 145-148; Paragraph 112 ( FIG. 5A depicts a subscriber-to-subscriber eMoney transfer. To perform such a transfer, subscriber A (501) enters some type of identification information identifying subscriber B (e.g. subscriber B's phone number) and an amount of money he or she wishes to transfer. The transaction processor 216 of the monetary transaction system 210 determines if there are sufficient funds to complete the transfer. If sufficient funds are available, the monetary transaction system 210 decrements subscriber A's account and credits subscriber B's account (502));
dynamically and simultaneously performing all performing all commercial transactions between said commercial customers and  commercial services partners registered with the mobile application platform and approved users of the mobile application platform on the mobile application platform on the mobile application platform, said approved users collecting user instructions and performing said simultaneous commercial transactions (see at least paragraphs 78, 104-109, 112, 115-116,  121-122,  127-128, 145-148); aragraph 78 (information is used to establish a mobile wallet account with the mobile wallet platform. Regulatory requirements in some countries require that new bank account creation must be preceded by a display of a valid government ID);  Paragraph 112 ( FIG. 5A depicts a subscriber-to-subscriber eMoney transfer. To perform such a transfer, subscriber A (501) enters some type of identification information identifying subscriber B (e.g. subscriber B's phone number) and an amount of money he or she wishes to transfer. The transaction processor 216 of the monetary transaction system 210 determines if there are sufficient funds to complete the transfer. If sufficient funds are available, the monetary transaction system 210 decrements subscriber A's account and credits subscriber B's account (502)); Paragraph 49 discloses monetary transaction system (also referred to as a “mobile wallet platform”, “mobile wallet program” or “mobile wallet transaction system”). The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions. These mFS functions include subscriber registration and activation, and the deposit and withdrawal of funds from the mFS transaction system. Agents are representatives of the mFS transaction system or “program”. Agents can be employees or contractors of the program provider, or other companies and organizations that partner with the program provider to provide these services themselves. Agents may be found in every facet of a typical economy, and may include large retailers, mobile network operators (MNO) airtime sales agents, gas stations, kiosks, or other places of business;
Paragraph 104 ( At graphic 301, it is assumed that the unbanked subscriber (e.g. 205) has already registered and activated an eMoney account at an agent branch location (e.g. a retail store, gas station, or other location that has registered to be an agent branch ( i.e. commercial customers ). To deposit cash in order to get eMoney credit, the subscriber informs the agent manager or agent that they want to deposit a certain amount of cash (in 301). The agent manager/agent takes the cash and notifies the mobile wallet transaction system of the deposit using their agent manager or agent application (302). The transaction system 210 then credits the subscriber's eMoney account (303). Accordingly, any location that has registered to accept eMoney payments from subscribers' mobile wallets can also accept cash deposits. The agent branch's eMoney balance is reduced because their actual money balance was increased by the amount of the deposit. The subscriber's mobile wallet account is credited with eMoney in the amount of the deposit. In this manner, a subscriber can deposit cash into their mobile wallet account (in the form of eMoney) at any retail location or other agent branch location.	 
Paragraph 105 ( the agent manager  (i.e (platform administrators ) receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent’s application subscriber gives cash to agent manager or agent (i.e. commercial customers, platform administrators and commercial services partners" (as indicated above paragraph 49, (The term “agent” is used to refer to an individual with mobile financial services (mFS) transaction system tools and training to support specific mFS functions) and the mFS platform processes the request, updates the agent branch (i.e. commercial customers) (and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank (i.e. commercial services partners ) specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals);

As per claims 3 and 13:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443 further discloses: 
providing monetary redemption and transfer actions between approved users within a pre-determined time limit (see at least paragraphs 112-113, 146 ) ; Paragraph 112 ( FIG. 5A depicts a subscriber-to-subscriber eMoney transfer. To perform such a transfer, subscriber A (501) enters some type of identification information identifying subscriber B (e.g. subscriber B's phone number) and an amount of money he or she wishes to transfer. The transaction processor 216 of the monetary transaction system 210 determines if there are sufficient funds to complete the transfer. If sufficient funds are available, the monetary transaction system 210 decrements subscriber A's account and credits subscriber B's account (502). The system then sends some kind of notification (e.g. SMS) to subscriber B indicating that a certain amount of money was transferred to their account. Subscriber A may also receive a notification that the transfer was successful); 

As per claims 4 and 14, liberty teaches:
submitting a valid government issued identification document to the mobile application platform to validate a user's identification (see at least paragraphs 78, 157 and 158); Paragraph 78 (information is used to establish a mobile wallet account with the mobile wallet platform. Regulatory requirements in some countries require that new bank account creation must be preceded by a display of a valid government ID);   

As per claims 5 and 15, liberty teaches:
approving a user's identification through an in-person inspection by a human administrator of the system and the user identification approval expires on the government issued identification document expiration date (see at least paragraphs 78, 157-159); Paragraph 159 (the user is asked to present an unexpired government ID. Various differ forms of identification including driver's license, passport, alien identification (e.g., green card or work visa), and Mexican Consular identification card, can be accepted);

As per claims 7 and 17, liberty teaches:
redeeming credits for cash within a pre-defined amount of time , transferring cash from one approved 5DOCKET NO.: DMX-npr-001PATENT Application No.: 15/818,213 Office Action Dated: 12/07/2021 user to a second approved user, or exchanging cash for mobile application platform credits (see at least paragraph 113 (the monetary transaction system 210 sends a notification (e.g. via SMS) to non-subscriber B with instructions for how to pick-up the transferred money, along with an authorization code (506). The monetary transaction system 210 puts a hold on subscriber A's account for the amount transferred. Subscriber B then has a specified number of days to pick up the cash before the hold expires and the amount is credited back to subscriber A's eMoney account by the monetary transaction system 210);

As per claims 10 and 20, liberty teaches:
where the mobile application platform confirms transactions involving approved users and commercial entities by utilizing a verification one time passcode provided by the mobile application platform to the approved user, requires the approved user to reenter the verification one time passcode into an input screen, 15and, upon determining the correct verification one time passcode has been entered by the approved user, performing a requested transaction and provides an acknowledgement of the completed transaction to the approved user (see at least paragraphs 86 ,113, 124, 139 and 143) ; Paragraph 113 (the monetary transaction system 210 sends a notification (e.g. via SMS) to non-subscriber B with instructions for how to pick-up the transferred money, along with an authorization code (506). The monetary transaction system 210 puts a hold on subscriber A's account for the amount transferred. Subscriber B then has a specified number of days to pick up the cash before the hold expires and the amount is credited back to subscriber A's eMoney account by the monetary transaction system 210); Paragraph 143 (The monetary transaction system 210 then returns a secure, perishable withdrawal code to the subscriber 205 over at least one of the communication channels (step 1650) and receives a subsequent agent branch communication indicating that the withdrawal code has been presented to an agent (step 1660).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being un-patentable over Liberty’s Pub No: 2016/031,4443 A1 in view of Liberty, US Pub No: 2014/000,6048 A1.  

Claims 8 and 18:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443  does not specifically disclose, but Libertys’ 048, however, discloses:
registering one or more commercial entities to place commercial offerings in a reserved space within the mobile application platform for display to approved users and permits each approved user to interact with the commercial offerings to purchase goods and services (see at least  paragraphs 171, 177-178 and 192-197;  Paragraph 196 ( the user 2105 may receive price discounts or other rewards 2111 for complying with a prescription. The rewards may be for a specified product or service, and may be promoted by a certain producer, distributer or provider. These rewards may be stored in the user's mobile wallet application 2130, and may be automatically redeemed upon purchasing the specified product or service using the mobile wallet. The price discounts may be provided based on at least one caregiver's recommendation, or may be extended to all users who sign up for a given prescription compliance monitoring service );
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old 
elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.

Claims 9 and 19:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443 does not specifically disclose, but Libertys’ 048 however discloses:
registering a commercial entity to provide one or more multimedia content files to the mobile application platform for presentation to approved users (see at least  paragraphs 171, 177-178 and 196-197; Paragraph 192 (the mobile wallet application 2130 may further be configured to display advertisements. For example, the user's mobile device 2101 may receive an advertisement which promotes healthy eating. The advertisement may provide a discount on a healthy food product, on exercise equipment, or the like. The advertisement may be an image, a video or an audio recording. In some cases, upon viewing the advertisement, the associated coupon or price discount may automatically be loaded into the user's mobile wallet application. The coupons may come from CPG companies, from distributers, retailers or from other sources. The coupons may be sent on certain dates, or after certain periods of compliance);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.




Claims 2, 12 and 21-22 are rejected under 35 U.S.C. 103(a) as being un-patentable over Liberty’s Pub No: 2016/031, 4443 A1 in view of Liberty US Pub No: 2016/005583 A1. 
Claims 2 and 12:
 liberty discloses the limitations as shown above.
Libertys’ 443 does not specifically disclose, but Libertys’ 583 however discloses:
10 the software client providing a credits transfer process where the credits transferred between approved users are converted in the software client to the amount of credits in the recipient approved user country of registration  (see at least paragraphs 82, 224,232-255 and 257; Paragraph 82 ( if an mFS subscriber gives an mFS agent $10 to deposit into the subscriber's mobile wallet account, the agent would place the cash into his register and transfer $10 from the agent branch's eMoney account into the subscriber's mobile wallet account. While the agent acquired $10 in his register, he transferred out $10 of eMoney credits from his branch eMoney account);Paragraph 253 (The UI 3502 may thus allow a user to perform a remittance between two countries. The UI show the mobile wallet user's current stored value account balance, and may allow the user to remit all or part of that balance to another user in another country. The UI provides a button 3503 to initiate the remittance. If the user is not already logged in, the authentication button 3504 may allow the user to authenticate to the MGX. Upon pressing the perform remittance button 3503, the MGX may begin identifying which countries will be involved in the remittance, and may determine an exchange rate and which financial regulatory schemes will be involved in the transfer. Once the user provides a recipient and an amount to transfer, the graphical indicator 3505 may indicate the progress of the remittance. Once processed, the electronic receipt indicator 3505 may indicate whether the transfer was successful or not);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’583, the ability mobile global exchange platform as taught by Libertys’583, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.





Claims 21 and 22:
liberty discloses the limitations as shown above.
Libertys’ 443 does not specifically disclose, but Libertys’ 583 however discloses:
an interaction function within said platform that transfers credits and/or funds between end users in the same country and transfers of credits and/or funds between end users in different countries further comprising determining the amount of credits transferred will be in the receiving end user's country of registration (see at least paragraphs 224, ,232-257  and Fig 28 with the associated text; Paragraph 224 (Amount’ message (28.11) comprised of: CustomerFixFee, CustomerPercentageApplied, CustomerPercentageFee, 3rdPartyFixFee, 3rdPartyPercentageFee fields; Paragraph  257 (verifying that the selected payment method is capable of providing the specified amount of funds, validating the status of the recipient to ensure the recipient has a valid subscriber account, debiting the selected payment method by the specified amount of funds, transferring the specified amount of funds to the recipient over at least one of the plurality of channels connected to the mobile global exchange platform and notifying the subscriber that the specified amount of funds was transferred to the recipient over at least one of the plurality of channels connected to the mobile global exchange platform); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’583, the ability mobile global exchange platform as taught by Libertys’583, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stoutenburg, US Pat No: 6488203 B1, teaches method and system for performing money transfer transactions.
Hansen, US Pub No: 2008/0035,723A1,  teaches Money transfer systems and methods for travelers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Waseem Ashraf can be reached at (571) 270-3948..
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
            Primary Examiner, Art Unit 3682